Citation Nr: 1641102	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  08-37 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for conjunctivitis prior to November 18, 2012, and in excess of 30 percent as of November 18, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel

INTRODUCTION

The Veteran had active service from March 1969 to November 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2013, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

An October 2013 rating decision granted an increased 30 percent rating for conjunctivitis as of November 18, 2012.  However, as a higher rating is available for conjunctivitis and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In February 2014, the Board remanded this matter for additional development.  Also at that time, the issues of entitlement to service connection for left knee disability, left thigh disability, left big toe disability, and dental disability, including for the purposes of dental treatment were remanded.  A November 2014 rating decision granted service connection for loss of teeth 18, 19, and 20.  As that is a full grant of the benefit sought with regard to that issue, it is no longer on appeal. 

In March 2016, the Board again remanded this matter for additional development.  Also at that time, the Board granted service connection for left knee disability, left thigh disability, and left big toe disability.  As that is a full grant of the benefits sought with regard to those issues, they are no longer on appeal.

The Board notes that on remand, additional treatment records were obtained and associated with the record.  Additionally, new VA examinations were conducted, and the claim was readjudicated.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  Prior to September 22, 2010, the Veteran's conjunctivitis was inactive, had not been productive of any disabling residuals, and his corrected vision had been measured as no worse than 20/50 for the right eye and 20/50 for the left eye.

2.  From September 22, 2010 to August 18, 2012, the Veteran's conjunctivitis was inactive, had not been productive of any disabling residuals, and his corrected vision had been measured as no worse than 20/70 for the right eye and 20/50 for the left eye.

3.  From August 18, 2012, the Veteran's conjunctivitis had not been productive of any disabling residuals, and his corrected vision had been measured as no worse than 20/70 for the right eye and 20/60 for the left eye.


CONCLUSION OF LAW

The criteria for ratings of 10 percent prior to September 22, 2010; 20 percent from September 22, 2010 to August 18, 2012; and 30 percent as of August 18, 2012, but no higher, for conjunctivitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.84a (2008), 4.79 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in February 2008 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in March 2015.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, were amended effective December 10, 2008.  38 C.F.R. §§ 4.75 to 4.84a.  The Board has considered both the old and the new rating criteria to determine which are more advantageous to the Veteran.

Under the old rating criteria, Conjunctivitis, other, chronic, was rated under Diagnostic Code 6018.  Under that diagnostic code, a 10 percent rating was warranted for active conjunctivitis, with objective symptoms.  Healed conjunctivitis was to be rated on residuals.  If no residuals were present, a 0 percent rating was to be assigned.  38 C.F.R. § 4.84a, Diagnostic Code 6018 (2008).

Concerning visual acuity under the old rating criteria, the overall loss of acuteness or sharpness of vision is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  In making that assessment, the best distant vision obtainable after best correction with glasses will serve as the basis of the rating, except in cases of keratoconus, where lenses are medically required.  38 C.F.R. § 4.75 (2008).

Diagnostic Codes 6061 through 6079 provide a chart where the visual acuity in one eye is compared to the visual acuity in the other eye to achieve the bilateral rating.  Those criteria provide that the impairment of central visual acuity is to be rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.84a, Codes 6061-6079, Table V (2008).  

A 0 percent rating is warranted for impairment of central visual acuity where corrected visual acuity in both eyes is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).

A 10 percent rating is warranted for impairment of central visual acuity when:  (1) corrected visual acuity in one eye is 20/50 and the other eye is 20/40; (2) corrected visual acuity in both eyes is 20/70; (3) corrected visual acuity in one eye is 20/70 and the other eye is 20/40; (4) corrected visual acuity in one eye is 20/100 and the other eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).

A 20 percent rating is warranted for impairment of central visual acuity when:  (1) corrected visual acuity in one eye is 20/100 and the other eye is 20/50; (2) corrected visual acuity in one eye is 20/200 in one eye and 20/40 in the other eye; (3) corrected visual acuity in one eye is 15/200 and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6077 (2008).

A 30 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye ; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2008).

A 40 percent rating is warranted for impairment of central visual acuity when:  (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6070, 6073, 6076 (2008).

A 50 percent rating is warranted for impairment of central visual acuity when:  (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076, 6078 (2008).

A 60 percent rating is warranted for impairment of central visual acuity when:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076 (2008).

A 70 percent rating is warranted for impairment of central visual acuity when:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

An 80 percent rating is warranted for impairment of central visual acuity when:  (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 90 percent rating is warranted for impairment of central visual acuity when:  (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 100 percent rating is warranted for impairment of central visual acuity when:  (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 6067, 6071 (2008).

Under the new rating criteria, chronic conjunctivitis (nontrachomatous) is rated under Diagnostic Code 6018.  38 C.F.R. § 4.79 (2015).  That provision specifically addresses conjunctivitis and authorizes a sole compensable rating of 10 percent for active chronic conjunctivitis with objective findings such as red, thick conjunctivae, mucous secretion, etc.  For inactive conjunctivitis, Diagnostic Code 6018 directs VA to rate residuals such as visual impairment and disfigurement.

A February 2008 letter from D.R.J., M.D., shows that the Veteran experienced recurrent episodes of eye inflammation, photosensitivity, watering of the eyes, and itching.  The Veteran's vision acuity was 20/50 OD and 20/30 without correction.  With correction, vision was 20/25 OD and 20/25 OS.  Dr. J. recommended that the Veteran use a mild anti-inflammatory drop.  Dr. J. reiterated similar findings in an October 2008 letter.

A September 2008 letter from J.A.E., a friend, indicates that the Veteran had irritation and redness of the eyes.  The Veteran stated that he had a history of photophobia, acute iritis, and inflamed eyes.

On VA examination in March 2009, the Veteran's uncorrected visual acuity was 20/100 at distance in the right eye and 20/70 at distance in the left eye.  Uncorrected visual acuity was 20/400 at near in the right eye and 20/200 at near in the left eye.  Corrected visual acuity was 20/50 at both distance and near in each eye.  Confrontational visual field was within normal limits.  There was no ptosis or proptosis.  The diagnosis was history of adenoviral epidemic keratoconjunctivitis.

In April 2009, the Veteran remarked that his eyes were constantly inflamed due to rubbing, redness, irritation, itching, tearing, pain, and discomfort.  He said that he had to wear sunglasses outside and inside under bright conditions.

A June 2009 VA treatment record indicates that the Veteran was sensitive to sunlight and had a history of redness and itching.  Uncorrected visual acuity was 20/100 OD and 20/80-1 OS.  Corrected visual acuity was 20/30 OD and 20/30 OS.  The examiner stated that the Veteran had a history of epidemic keratoconjunctivitis that was not active at that examination.

An October 2009 VA treatment record shows that the Veteran was sensitive to sunlight.  Uncorrected visual acuity was 20/100 OD and 20/80-1 OS.  Corrected visual acuity was 20/30 OD and 20/30 OS.  The examiner stated that the Veteran had a history of epidemic keratoconjunctivitis that was not active at that examination.

On VA examination in August 2010, uncorrected visual acuity at distance was 20/60 of the right eye and 20/60 of the left eye.  Uncorrected visual acuity at near was 20/200 in the right eye and 20/200 in the left eye.  Corrected visual acuity at distance was 20/30 of each eye.  Corrected visual acuity at near was 20/25 for both eyes.  Visual fields were full.  Extraocular motility was full.  

A VA follow-up record from September 2010 shows that the Veteran had visually significant cataracts.  The Veteran complained of blurred vision.  Corrected visual acuity was 20/20-3 OD and 20/20 OS.  It was noted that the Veteran's keratoconjunctivitis was not active.

In March 2011, D.R.J., M.D., wrote that the Veteran had corneal opacities and recurrent iritis.  The Veteran's uncorrected visual acuity was 20/50 in the right eye and 20/40- in the left.  Corrected visual acuity was 20/30-2 in both eyes when dilated.  When not dilated, the Veteran's acuity was "in the 20/40 to 20/50 range."

A VA treatment record from August 2012 shows uncorrected visual acuity of 20/50 OD and 20/40 OS.  Corrected visual acuity was 20/25-2 OD and 20/25-2 OS.  

On VA examination in August 2012, the Veteran stated that he had spots in his vision at times.  Uncorrected visual acuity at distance was 20/100 in the right eye and 20/70 in the left.  Uncorrected visual acuity at near was 20/400 in the right eye and 20/200 in the left eye.  Corrected visual acuity at distance was 20/30 in the right eye and 20/30 in the left eye.  Corrected visual acuity at near was 20/70 in the right eye and 20/60 in the left eye.  The examiner specified that the examination showed no evidence of a continuing conjunctivitis.  No residuals of conjunctivitis were in the cornea which the examiner stated would include corneal scarring.  

Dr. D.R.J. composed another letter in November 2012 which stated that the Veteran had cloudy eyesight and increased sensitivity to light.  The doctor stated that on the Veteran's most recent examination on September 22, 2010, uncorrected visual acuity in both eyes was 20/70.  With correction, visual acuity remained 20/70 in the right eye and was 20/50 in the left eye.  Dr. J. stated there was no cataract present.

On VA examination in October 2013, uncorrected visual acuity at distance was 20/70 for the right eye and 20/70 for the left eye.  Uncorrected visual acuity at near was 20/200 for the right eye and 20/200 for the left eye.  Corrected visual acuity at distance and near was 20/40 or better for the right eye and 20/40 for the left eye.  The pupils were round and reactive to light.  The examiner specified that the Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The examiner found that the Veteran did not have diplopia.  The examiner specified that the Veteran had conjunctivitis that affected both of his eyes.  However, there was no decrease in visual acuity or other visual impairment due to conjunctivitis.  The conjunctivitis did not cause scarring or disfigurement.  The examiner opined that the Veteran's eye condition did not impact his ability to work.  The examiner specified that visual field testing showed concentric visual field loss in both eyes.  However, the tests were unreliable due to excessive fixation losses even with repeated instruction.

On VA examination in March 2015, uncorrected distance visual acuity was 20/70 for each eye.  Uncorrected near visual acuity was 20/200 for each eye.  Corrected distance visual acuity was 20/70 for the right eye and 20/50 for the left eye.  Corrected near visual acuity was 20/70 for the right eye and 20/50 for the left eye.  The Veteran did not have diplopia.  There was chronic inflamed conjunctiva with decreased tear film and keratinization.  The examiner fond that the Veteran had loss of a visual field.  There was loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, and loss of superior half of visual field for both eyes.  The examiner indicated that the veteran had active nontrachomatous conjunctivitis in both eyes and that the Veteran's loss of vision was not due to chronic conjunctivitis.  Further, the conjunctivitis did not cause scarring or disfigurement.  At the end of the report, the examiner reiterated that the chronic conjunctivitis that the Veteran currently had was unrelated to vision loss but was a worsening of irritation and redness that began while he was on active duty.  The examiner noted that the conjunctivitis was uncomfortable at times but not visually disturbing.

The Veteran's service-connected conjunctivitis has been rated 10 percent prior to November 18, 2012, and 30 percent as of November 18, 2012.  The Board finds that ratings of 10 percent prior to September 22, 2010; 20 percent from September 22, 2010, to August 18, 2012; and 30 percent as of August 18, 2012 are warranted.

Prior to September 22, 2010, the Veteran's conjunctivitis was inactive.  The evidence for that period does not indicate any disfigurement that could be rated under another diagnostic code.  The corrected visual acuity for that period was, at worst, 20/50 for each eye as recorded on VA examination in March 2009.  Under both the old and new rating criteria, corrected visual acuity of 20/50 in the right eye and 20/50 in the left eye warrants a 10 percent rating, but not higher.

On September 22, 2010, private optometry testing showed corrected visual acuity of 20/70 in the right eye and 20/50 of the left eye as shown in a November 2012 letter from Dr. J.  Those are the most severe corrected visual acuity findings recorded prior to August 18, 2012.  Again, for the period from September 22, 2010, to August 18, 2012, the Veteran's conjunctivitis was shown to be inactive.  The evidence for that period does not indicate any disfigurement that could be rated under another diagnostic code.  Under both the old and new rating criteria, corrected visual acuity of 20/70 in the right eye and 20/50 in the left eye warrants a 20 percent rating, but not higher.

The VA examination conducted on August 18, 2012, found corrected visual acuity of 20/70 in the right eye and 20/60 in the left eye with no evidence of a continuing conjunctivitis.  Those are the most severe corrected visual acuity findings recorded for the period from August 18, 2012.  Under both the old and new rating criteria, corrected visual acuity of 20/70 in the right eye and 20/60 in the left eye warrants a 30 percent rating, but not higher.  The Board notes that subsequent medical evidence shows that the Veteran's conjunctivitis became active, such as in the October 2013 and March 2015 VA examination reports.  However, active nontrachomatous conjunctivitis only warrants a maximum 10 percent disability rating under Diagnostic Code 2018 under both the old and new criteria.  Therefore, a rating in excess of 30 percent cannot be granted for active nontrachomatous conjunctivitis.  The Board additionally notes that although the Veteran has experienced visual field loss, medical evidence shows that the loss of visual field is not due to the service-connected conjunctivitis, as stated in the March 2015 VA examination report.  Finally, the evidence for that period does not indicate any disfigurement that could be rated under another diagnostic code.

The Veteran has reported blurry vision, redness, and itching of the eyes.  The Veteran is competent to report those observations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that those statements are credible and probative.  However, even with consideration of these symptoms, no higher ratings are available under the schedular diagnostic criteria.

Accordingly, the Board finds that ratings of 10 percent prior to September 22, 2010; 20 percent from September 22, 2010, to August 18, 2012; and 30 percent as of August 18, 2012 are warranted.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher ratings, or any earlier date for increased ratings.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected conjunctivitis disability at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected conjunctivitis.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria as set forth above.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  The evidence does not support a finding of frequent hospitalization or marked interference with employment due to conjunctivitis.  Thun v. Peake, 22 Vet App 111 (2008).  

Further, although the conjunctivitis has affected the Veteran's activities and necessitates wearing sunglasses at times both indoors and out, he has not claimed that the conjunctivitis has caused him to be unemployable.  Consequently, further analysis of whether the service-connected disability has caused the Veteran to be unemployable is not required.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board finds that issue of entitlement to an unemployability rating has not been raised.


ORDER

Entitlement to ratings of 10 percent prior to September 22, 2010; 20 percent from September 22, 2010, to August 18, 2012; and 30 percent as of August 18, 2012, for conjunctivitis are granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


